DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht (US 7,360,679B2) in view of Li et al. (US 2013/0256277A1) (hereafter Li).
With respect to claim 1, Azdasht teaches a method of interconnecting multiple components of an electrical assembly with a solder joint (figures; and column 4, line 12-column 5, line 15), comprising the steps of: positioning a first component adjacent (22) to and at an angle relative to a second component (23) to provide a connection area between the first and second components (figures; and column 4, line 12-column 5, line 15); dispensing a solder sphere (27) to a capillary tube (25) comprising tapered walls (figures; and column 4, line 12-column 5, line 15), wherein the capillary tube is positioned with an exit orifice (28/29) above the connection area between the first and second components (figures; and column 4, line 12-column 5, line 15), and wherein the solder sphere moves to the exit orifice after it has been dispensed (figures; and column 4, line 12-column 5, line 15); pressurizing the capillary tube until a predetermined (constant) pressure is reached (column 4, lines 40-46); applying a first laser pulse to the solder sphere to provide a level of thermal energy to liquefy the solder sphere until it becomes a semi-molten solder material and falls from the exit orifice toward the connection area between the first and second components (figures 1-6; and column 4, lines 35-46); a period of time intrinsically lapses after the partially melted off solder sphere has exited the exit orifice of the capillary tube and before the subsequent pulse is utilized to completely melt off (figures 1-6; column 4, lines 35-39 and column 4, line 60-column 5, line 3); and applying a second laser pulse after the predetermined time period has elapsed to reflow the solder material to create the solder joint between the first and second components (figure 6; and column 4, line 60-column 5, line 3). Note that a predetermined time intrinsically occurs between the first and second pulses in Azdasht.
With respect to claim 1, Azdasht does not teach explicitly teach measuring time after the semi-molten solder material has exited the exit orifice of the capillary tube until a predetermined time period has elapsed.  However, it is the examiner’s position that it would have been obvious to measure the (cooling) time after partial melting in order repeatedly and predictably provide the desired thermal energy at the desired time in the subsequent laser pulse(s) for completely melting the solder material.  Furthermore, it would have been obvious to one of ordinary skill in the art to measure the time period after the semi-molten solder material has exited the exit orifice of the capillary tube and the subsequent laser pulse to ensure that the semi-molten solder remains semi-molten until the subsequent laser pulse.
In addition, Azdasht does not teach pressurizing the capillary tube while monitoring increasing pressure within the capillary tube with a pressure monitor until a predetermined pressure is measured by the pressure monitor; an applying a first laser pulse to the solder sphere after the predetermined pressure has been measured.
However, Li teaches pressurizing the capillary tube while monitoring increasing pressure within the capillary tube with a pressure monitor until a predetermined pressure is measured by the pressure monitor (abstract; and paragraphs 14, 47, and 50); an applying a first laser pulse to the solder sphere after the predetermined pressure has been measured (abstract; and paragraphs 14, 47, and 50).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the step of measuring/monitoring the pressure as taught by Li in the process of Azdasht in order to trigger the laser pulse at the desired pressure.
With respect to claim 3, Azdasht teaches wherein the first component is positioned at an angle relative to the second component (figures).
With respect to claim 4, Azdasht teaches wherein the first component comprises a first surface, a second surface, and an aperture extending from the first surface to the second surface of the first component, wherein the second component comprises a first surface and a second surface, wherein the step of positioning the first component adjacent to the second component comprises positioning the first surface of the second component adjacent to the second surface of the first component, and wherein the step of dispensing the solder sphere further comprises the exit orifice of the capillary tube being positioned above the aperture of the first component (figures 1-6). 
With respect to claim 6, Azdasht teaches wherein the first and second laser pulses are provided by one of coaxial and non-coaxial lasers (figures 1-6; and column 4, lines 35-39; and column 4, line 60-column 5, line 3).  The laser pulses of Azdasht intrinsically come from either a coaxial or non-coaxial laser source as those are the only two options.
With respect to claim 8, Azdasht teaches wherein the capillary tube comprises a central opening surrounded by tapered side walls (figures 1-6). 
With respect to claim 9, Azdasht teaches wherein the step of applying a first laser pulse to the solder sphere comprises applying sufficient energy to change the solder sphere from a solid state to a semi-molten state (figures 1-6; and column 4, lines 35-39). 

Claims 1, 3-4, 6, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht (US 7,360,679B2) in view of Finn (DE-19541996A1).
With respect to claim 1, Azdasht teaches a method of interconnecting multiple components of an electrical assembly with a solder joint (figures; and column 4, line 12-column 5, line 15), comprising the steps of: positioning a first component adjacent (22) to and at an angle relative to a second component (23) to provide a connection area between the first and second components (figures; and column 4, line 12-column 5, line 15); dispensing a solder sphere (27) to a capillary tube (25) comprising tapered walls (figures; and column 4, line 12-column 5, line 15), wherein the capillary tube is positioned with an exit orifice (28/29) above the connection area between the first and second components (figures; and column 4, line 12-column 5, line 15), and wherein the solder sphere moves to the exit orifice after it has been dispensed (figures; and column 4, line 12-column 5, line 15); pressurizing the capillary tube until a predetermined (constant) pressure is reached (column 4, lines 40-46); applying a first laser pulse to the solder sphere to provide a level of thermal energy to liquefy the solder sphere until it becomes a semi-molten solder material and falls from the exit orifice toward the connection area between the first and second components (figures 1-6; and column 4, lines 35-46); a period of time intrinsically lapses after the partially melted off solder sphere has exited the exit orifice of the capillary tube and before the subsequent pulse is utilized to completely melt off (figures 1-6; column 4, lines 35-39 and column 4, line 60-column 5, line 3); and applying a second laser pulse after the predetermined time period has elapsed to reflow the solder material to create the solder joint between the first and second components (figure 6; and column 4, line 60-column 5, line 3). Note that a predetermined time intrinsically occurs between the first and second pulses in Azdasht.
With respect to claim 1, Azdasht does not teach explicitly teach measuring time after the semi-molten solder material has exited the exit orifice of the capillary tube until a predetermined time period has elapsed.  However, it is the examiner’s position that it would have been obvious to measure the (cooling) time after partial melting in order repeatedly and predictably provide the desired thermal energy at the desired time in the subsequent laser pulse(s) for completely melting the solder material.  Furthermore, it would have been obvious to one of ordinary skill in the art to measure the time period after the semi-molten solder material has exited the exit orifice of the capillary tube and the subsequent laser pulse to ensure that the semi-molten solder remains semi-molten until the subsequent laser pulse.
In addition, Azdasht does not teach pressurizing the capillary tube while monitoring increasing pressure within the capillary tube with a pressure monitor until a predetermined pressure is measured by the pressure monitor; an applying a first laser pulse to the solder sphere after the predetermined pressure has been measured.
However, Finn teaches pressurizing the capillary tube while monitoring increasing pressure within the capillary tube with a pressure monitor until a predetermined pressure is measured by the pressure monitor (figures; and paragraphs 16-17 and 31-32 of the machine translation); an applying a first laser pulse to the solder sphere after the predetermined pressure has been measured (figures; and paragraphs 16-17 and 31-32 of the machine translation).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to combine the step of measuring/monitoring the pressure as taught by Finn in the process of Azdasht in order to trigger the laser pulse at the desired pressure.
With respect to claim 3, Azdasht teaches wherein the first component is positioned at an angle relative to the second component (figures).
With respect to claim 4, Azdasht teaches wherein the first component comprises a first surface, a second surface, and an aperture extending from the first surface to the second surface of the first component, wherein the second component comprises a first surface and a second surface, wherein the step of positioning the first component adjacent to the second component comprises positioning the first surface of the second component adjacent to the second surface of the first component, and wherein the step of dispensing the solder sphere further comprises the exit orifice of the capillary tube being positioned above the aperture of the first component (figures 1-6). 
With respect to claim 6, Azdasht teaches wherein the first and second laser pulses are provided by one of coaxial and non-coaxial lasers (figures 1-6; and column 4, lines 35-39; and column 4, line 60-column 5, line 3).  The laser pulses of Azdasht intrinsically come from either a coaxial or non-coaxial laser source as those are the only two options.
With respect to claim 8, Azdasht teaches wherein the capillary tube comprises a central opening surrounded by tapered side walls (figures 1-6). 
With respect to claim 9, Azdasht teaches wherein the step of applying a first laser pulse to the solder sphere comprises applying sufficient energy to change the solder sphere from a solid state to a semi-molten state (figures 1-6; and column 4, lines 35-39). 


Claims 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht and Li or Finn as applied to claim 1 above, and further in view of Azdasht (US 2016/0279725A1) (hereafter Azdasht ‘725).
With respect to claims 2 and 7, Azdasht and Li or Finn do not teach wherein the step of applying a second laser pulse comprises changing an intensity of the first pulse; and wherein the first and second laser pulses are provided by varying the intensity of a single laser. However, Azdasht ‘725 teaches wherein the step of applying a second laser pulse comprises changing an intensity of the first pulse (paragraphs 30-32); and wherein the first and second laser pulses are provided by varying the intensity of a single laser (figures; and paragraphs 30-32).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the varying intensity of Azdasht ‘725 in the collective process of Azdasht and Li or Finn in order to achieve the desired wetting and form a strong bond.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Azdasht and Li or Finn as applied to claim 1 above, and further in view of Ho et al. (US 2007/0075056A1) (hereafter Ho).
With respect to claim 5, Azdasht and Li or Finn do not teach wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly. However, Ho teaches wherein the electrical assembly comprises a head-gimbal assembly, wherein the first component comprises a slider, and wherein the second component comprises a trace gimbal assembly (figures; and paragraphs 4, 16, 60, and 66).
At the time of filing the claimed invention it would have been obvious to one of ordinary skill in the art to utilize the collective process of Azdasht and Li or Finn to form the gimbal-head assembly of Ho in order to achieve the desired wetting and form a strong bond at the bonding site of Azdasht.

Response to Arguments
Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.
The applicant argues that pressure is applied in Azdasht after the laser energy is applied and not prior to the application of a first laser pulse, as in the present claim 1.  The examiner agrees; however, newly cited Li and Finn teach applying and measuring pressure prior to the application of a first laser pulse (see citations above).
The applicant also argues with the Examiner’s statement that Azdasht discloses the application of a “second laser pulse after the predetermined time period has elapsed to reflow the solder material . . . (figure 6; and column 4 line 60 - column 5, line 3).” Although this portion of Azdasht discusses the repeated loading of the solder material with energy after the solder material has reached the bonding area “until a complete melt off has been achieved,” there is no recognition of waiting for a “predetermined time period” to elapse prior to applying a second laser pulse, as in the present claim 1. That is, Azdasht discusses repeated applications of energy without any regard to or discussion of measuring time before such applications of energy. In fact, Azdasht teaches away from waiting a predetermined time period because Azdasht bases its repeated loading of energy on the condition of the solder material (1.e., the solder material being in a “partially melted off condition”). It is therefore Applicant’s position Azdasht does not disclose or teach the application of energy after any predetermined time period, and further that such a measuring of time is not obvious to one of skill in the art.
The examiner respectfully disagrees.  Clearly there is a period of time that occurs between two consecutive pulses of energy in Azdasht, wherein the solder material is repeatedly loaded with energy after the formed piece of solder material has impacted the bonding arrangement until a complete melt off has been achieved.  In addition, it clearly takes time for a partially melted piece of solder to leave the guide channel (26) and contact the contact surfaces (22, 23).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/Primary Examiner, Art Unit 1735